Exhibit 10.106


[logo-glimcher.gif]



May 9, 2005

Mr. George “Buck” Sappenfield, Sr.
5150 E. Dublin-Granville Rd
Westerville, OH 43081

Dear Buck:

On behalf of Glimcher Realty Trust (the “Company”), I am pleased to offer you
the position of Senior Vice President, Leasing & Asset Management, pursuant to
the provisions outlined below. I am confident that you will find your employment
experience with our Company very challenging and rewarding.

START DATE:
May 23, 2005 or sooner.

SALARY:
$325,000/year

SIGNING BONUS:
You will receive a signing bonus of $25,000 upon commencement of your employment
with the Company.

BONUS:
In your position as Senior Vice President, Leasing & Asset Management, which
position would be considered an executive officer of the Company, you will be
entitled to participate in the Company’s 2005 Executive Bonus Plan, as same may
be established and modified from time to time by the Executive Compensation
Committee of the Board of Trustees of the Company. Based on the parameters
established for 2005, this position would be eligible for a 20% bonus upon
achievement of the earnings target. This bonus will be paid as if you were
employed as of January 1, 2005.

STOCK OPTIONS:
You will be eligible to participate in the Company’s stock option plan as same
may be established and modified from time to time by the Board of Trustees of
the Company. When you begin employment, you will be granted 15,000 stock
options. In addition, option grants will be made annually each March at the
discretion of the Board of Trustees of the Company. Options are granted at fair
market value on the grant date as determined in accordance with the plan.
Options vest ratably over three years and expire ten years after the grant date.

RESTRICTED STOCK:
Upon commencement of your employment, 5,000 shares of restricted stock will be
issued to you. You will have the benefit of receiving dividends attributable to
these shares upon their issuance, but the transfer restrictions on the stock
will lapse in three equal annual installments over a period of three years
commencing on the first anniversary of the grant date. In addition, it is
anticipated that restricted stock grants will be made annually at the discretion
of the Board of Trustees of the Company.

GROUP BENEFITS: (Medical, Dental, Life, Disability)
The effective date of your group benefits will be the first of the month
following your date of hire. A copy of the benefit summary is enclosed.

--------------------------------------------------------------------------------


Buck Sappenfield
May 9, 2005
Page 2


401K:
You will be eligible to participate in the Company’s 401k plan the first day of
the fiscal quarter after six months of service. The Company provides a cash
match of 50% of the first 4% of the participant’s contribution, subject to ERISA
limitations. Participants are 100% vested in the employee match after five years
of service. You will also have the opportunity to rollover funds from another
qualified plan in order to take advantage of any of the 13 investment options we
offer prior to your eligible participation date.

VACATION:
You will be eligible for four (4) weeks vacation per year.

CONTINUING EDUCATION:
Please refer to Section 6.11 of the Management Handbook with respect to
professional organizations. The Company would reimburse you for continuing
education and certification fees accordingly.

NACC MEMBERSHIP:
The Company will allow you usage of a corporate membership throughout your
employment. Any expenses relating to client entertainment will be reimbursed by
the Company. All membership dues and personal expenses will be your
responsibility.

CHANGE OF CONTROL:
Your position will be subject to a written agreement relating to severance
benefits upon a change in control. This offer is contingent upon your execution
of such a written agreement and the approval of the agreement by the Company’s
Board of Trustees.

EXECUTIVE COMPENSATION COMMITTEE APPROVAL:
The terms and provisions of this letter are subject to the approval of the
Executive Compensation Committee of the Company. Upon acknowledgment of the
provisions of this letter, a resolution containing the terms hereof shall be
submitted to the Executive Compensation Committee for review and approval.

STATUS:
This position is classified as exempt and subject to all terms and conditions of
employment as outlined in the Management Handbook, a copy of which is attached
hereto.

Please be advised that per Company policy your employment status is at-will and
that nothing herein changes, alters, or modifies this status, and further that
no company representative other than the Executive Committee of the Board of
Trustees is authorized to enter into any written or oral agreement contrary to
this policy.

This offer is contingent upon the receipt of a satisfactory criminal background
check.

We would appreciate your quick response in acknowledging the terms and
conditions of this offer. By signing below you also acknowledge that no promise
or agreement not expressed in this letter has been made to you and that this
letter contains all the terms of employment which have been offered to you by
the Company.

--------------------------------------------------------------------------------


Buck Sappenfield
May 9, 2005
Page 3


Buck, we are very excited about offering you this opportunity with our Company.
If you have further questions about any of the contents in this letter, please
do not hesitate to contact me.

Sincerely,

[sig-glimcher.gif]


Michael P. Glimcher
Chief Executive Officer & President


Cc: Cindy Hilsheimer/SC Search Consultants


AGREED AND ACKNOWLEDGED BY:


/s/ Buck Sappenfield

--------------------------------------------------------------------------------

May 10, 2005

--------------------------------------------------------------------------------

GEORGE “BUCK” SAPPENFIELD, SR. Date



Enclosures